Appellant's able attorney at the time this motion was submitted made a vigorous, elaborate and plausible argument. In addition, he has filed an able brief. He again presents some of the questions which were thoroughly considered and decided against him by the original opinion. His argument and brief have had full consideration. It is unnecessary to discuss again but two of his contentions.
The first is his claim that the testimony of Mrs. Carmichael, the wife of deceased, wherein she testified to the res gestae statement of her husband, as follows: "Oh, mother, he has got me this time. He was to blame. He jumped on me," was inadmissible. This matter, as shown by his bill and the record was fully stated in the original opinion and was correctly disposed of therein. However, the other members of this court are of the opinion that if proper objection had been made to the one statement, "He was to blame," it should have been excluded. This writer is of the decided opinion that this sentence was admissible under the authorities. All members of the court agree that the other two statements objected to were admissible. As stated and held in the original opinion, this one statement "he was to blame" not having been objected to separately but with the other two, and as a whole, presents no reversible error, as more fully stated and held in the original opinion.
The other question is whether the refusal of the court to give his charge, as hereinafter stated, presents reversible error. Self-defense was the appellant's defense. The court, in his main charge on that subject gave this instruction: "Every person is permitted by law to defend himself against an unlawful attack threatening injury to his person, and *Page 547 
is justifiable in using all necessary or reasonable force to defend himself, but no more than the circumstances, viewed from the standpoint of the defendant, reasonably indicated to be necessary. Homicide is justified by law if committed in defense of one's person against any unlawful or violent attack made in such a manner as to produce a reasonable expectation or fear of death or some serious bodily injury. It is not necessary to the right of self-defense that the danger should in fact exist; it may be only apparent and not real; if it reasonably appears, from all the circumstances of the case, that danger exists the person threatened with such apparent danger has the same right to defend himself against it, and to the same extent that he would if the danger were real; and in determining the appearances it must be viewed from the standpoint of the defendant alone at the time and from no other standpoint; but the defendant is not required to retreat in order to avoid the necessity of killing his assailant." And there stopped his charge on this subject. It will be seen from this that no charge applying the law to the facts was given by the court, but no objections were made by the appellant to the charge on that account at all. Doubtless that is accounted for by the fact of the court giving the appellant's charge on the subject applying the facts to his claimed self-defense. The specially requested charge by appellant and given just as requested by him is as follows: "The defendant requests the court to charge the jury as follows: Gentlemen of the jury: You are instructed that if, viewing all the circumstances in evidence from the standpoint of the defendant and from no other standpoint, you believe from the evidence that at the time when the defendant inflicted the wound which caused the death of the deceased it then reasonably appeared to the defendant, from the acts of the deceased, and the situation of the parties, that he, the defendant, was then in danger of death or some serious bodily injury at the hands of the deceased, or if from the evidence you have a reasonable doubt of the foregoing, then in either event it will be your duty to find the defendant not guilty of murder, and also to find him not guilty of manslaughter, even though you should believe from the evidence that the defendant was not laboring under or actuated by such reasonable fear of death or serious bodily injury at the time when he inflicted on the deceased some other wound which did not cause his death.
"But you are further instructed that in deciding from the evidence whether, in inflicting the wound which caused the death of the deceased, the defendant committed murder, or committed manslaughter or acted in his self-defense and was justified, under the law as stated to you in the court's main charge, you will consider all of the wounds inflicted upon the deceased by the defendant, together with all of the other facts and circumstances in evidence."
It will be seen therefrom that the court in no way by his charge or otherwise limited or restricted appellant in his claimed self-defense. He gave no charge at all on provoking the difficulty. When that is the case the uniform holding of this court in a large number of cases is, *Page 548 
that the court should not give any charge on the subject of the appellant's right to arm himself in preparation for any attack or contemplated attack by deceased upon him. Smith v. State,81 Tex. Crim. 368; Williams v. State, 201 S.W. Rep., 188; Willifred v. State, 38 Tex.Crim. Rep.; Ford v. State,77 Tex. Crim. 252, 177 S.W. Rep., 1176; Carey v. State,74 Tex. Crim. 112; Fox v. State, 71 Tex.Crim. Rep.; Holmes v. State, 69 Tex.Crim. Rep.; Crippin v. State,80 Tex. Crim. 293, 189 S.W. Rep., 496. Therefore the court did not err in refusing his special charge to the effect that if appellant from his standpoint and the conduct, words and manner of the deceased, etc., it reasonably appeared to appellant that deceased was about to attack him and he could not otherwise defend himself, "then the law did not require the defendant to stand and wait for such attack to actually begin before getting his knife, but the defendant had the right in such situation, if you find that it existed, to prepare to defend himself against such anticipated attack, if any, by getting his knife in his hand so as to be in position to use it if necessary in defending himself against such attack upon him by the deceased." This requested charge was not the law applicable to this case as shown by the principles laid down in the decisions above noted. Nor did the court err in refusing his charge No. 2, which presented substantially the same thing.
The motion is overruled.
Overruled.